Citation Nr: 1544698	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  08-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right knee disability, claimed as secondary to service-connected left knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 1999 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously remanded by the Board in June 2012, December 2013, April 2014 and August 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right knee disability, claimed as secondary to service-connected left knee patellofemoral syndrome.  As noted in the introduction, the Veteran's claim has been previously remanded by the Board in June 2012, December 2013, April 2014 and August 2014.  The primary purpose of these prior remands was to afford the Veteran an adequate examination and/or obtain an adequate opinion with respect to direct and secondary service connection.  Of record are VA (or VA contracted) examinations and opinions dated in November 2007, February 2012, March 2013, February 2014 and May 2015.  The December 2013 Board remand stated that the November 2007 and February 2012 VA examination reports and March 2013 VA opinion were inadequate for adjudicative purposes.  The April 2014 Board remand stated that the December 2013 VA medical opinion was inadequate for adjudicative purposes, which presumably was a mistaken reference to the February 2014 VA opinion (no December 2013 VA medical opinion is of record).  Upon review of the most recent May 2015 VA examination report and opinion, the Board concludes that the provided opinion is also inadequate for adjudicative purposes and that the most recent August 2014 Board remand directives were not substantially complied with and therefore remand is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

The August 2014 Board remand directives stated that the Veteran should be afforded a VA examination "to determine the nature and etiology of all right knee disorders present during the period of the claim" and that "the examiner should provide an opinion regarding each right knee disorder present during the period of the claim, to include the right knee strain diagnosed in November 2007 and February 2012" and requested opinions as to direct and secondary service connection.  The references to November 2007 and February 2012 were to VA examination reports from those dates.  The Board notes that the February 2012 VA examination report noted a diagnosis of a right knee sprain (rather than strain).  

The May 2015 VA examination report (a Knee and Lower Leg Conditions Disability Benefits Questionnaire) noted a diagnosis of patellofemoral pain syndrome (PFS), with a date of diagnosis for the right knee of 2015.  The provided opinion was negative as to direct service connection.  The rationale provided stated in full: "[n]o clear evidence connecting [right] knee PFS to any inciden[]t or injury in service.  [V]eteran relates that she is 2 months post partum and that knee got more painful during pregnancy when she could not use [nonsteroidal anti-inflammatory drugs]."  Upon review, the rationale focused on only the diagnosis of PFS (noted to have been diagnosed in 2015) and also appeared to attribute at least part of the Veteran's right knee disability to the Veteran's pregnancy (which based on the information provided in the opinion, would have dated to sometime in 2014).  As noted, the August 2014 Board remand directives requested an opinion that addressed the right knee strain diagnosed in November 2007 and February 2012.  The provided rationale discussed only the later 2015 diagnosis of PFS and also referenced the Veteran's pregnancy in relation to the Veteran's right knee, which was dated after the November 2007 right knee strain and February 2012 right knee sprain diagnoses.  As the provided opinion did not address the issues as requested in the August 2014 Board remand, the opinion is inadequate and remand is required for an addendum opinion (if the examiner is available) that adequately addresses the August 2014 Board remand directives.  

Additionally, the June 2012 Board remand directive requesting a direct service connection opinion asked whether the Veteran's claimed right knee disability was "related to her active service, to specifically include her reported in-service fall from a boat deck in 2000."  The December 2013 Board remand directives did not include such reference, but did state that "[f]or purposes of the opinions, the examiner should assume that the Veteran is a credible historian."  The language from the June 2012 and December 2013 Board remands will also be included in the addendum opinion request below and the examiner's attention will be invited to the November 2007 and February 2012 VA examination reports, which further referenced the reported in-service incidents.  See November 2007 VA Examination Report (referencing "a fall on boat deck" and another incident where the Veteran "blew out knee" while carrying paint to the boat deck), February 2012 VA Examination Report (referencing "fall from a boat deck").

In addition, subsequent to the May 2015 VA examination report and opinion, a clarification was requested in June 2015 that asked the examiner to "address in detail each right knee disorder present during the period of the claim, to include the right knee strain diagnosed in November 2007 and February 2012 in rationale, as asked in the remand."  It appears that the examiner responded with a June 2015 statement of "SEE REPORT DATED APRIL 24TH 2015."   No report is currently of record from that date (and the VA examination appears to have occurred in May 2015).  As such, while on remand, any outstanding VA examination report or opinion from April 24, 2015 must be obtained.  

Also, as noted, the August 2014 Board remand also requested an opinion as to secondary service connection.  The May 2015 opinion only addressed direct service connection, as discussed above.  As such, on remand, an addendum opinion (if the examiner is available) must be obtained with respect to secondary service connection that adequately addresses the August 2014 Board remand directives.  

The Veteran has consistently contended that her right knee disability is secondary to compensating for her left knee disability and pain and the examiner's attention will be invited to such on remand.  See August 2008 Notice of Disagreement (referencing her left knee and stating "[d]ue to constant strain my [r]ight knee has now started to give way"), September 2008 Veteran Statement (stating "[r]ight knee secondary to the left knee"), December 2008 VA Form 9 (stating "[r]ight knee secondary to[] [l]eft knee"), March 2013 VA examination report (noting that the Veteran "states that right knee pain started about 2 years ago and developed after prolonged left knee pain and compensating for it"), June 2014 Veteran Statement (stating "the discomfort I face in my [r]ight [k]nee which is due to years over compensation for the [l]eft [k]nee" and referencing that her right knee disorder "is secondary to over compensation of the" service-connected left knee disability).  In addition, evidence from both in-service and post-service indicated that the Veteran had an altered gait and/or limped and the examiner's attention will also be invited to such on remand.  See February 10, 2000 Service Treatment Record (STR) (noting a slight antalgic gait), March 2, 2000 STR (noting an antalgic gait favoring the left lower extremity), November 2007 VA Examination Report (noting "[g]ait is abnormal; limps favoring right").

Further, there may be outstanding VA treatment records and, while on remand, any such records must be obtained.  The current VA treatment records of record are dated from May 2008 to June 2014 and noted to be from the Washington, D.C. VA Medical Center (VAMC), but appear to be limited to the Veteran's VA examination reports and related documents.  VA treatment records labeled as from the Washington, D.C. VAMC included a heading of "medication profile from other VAMC(s)" with a date printed of January 2014 and noted medication prescribed in October and December 2013, suggesting that the Veteran has received VA treatment; any records of such VA treatment is not of record.  See also August 2008 Notice of Disagreement (with the Veteran noting that she visited a VA hospital in Washington, D.C. in July 2008 and was able "to [r]egister for [a] medical provider).  Also, the most recent July 2015 Supplemental Statement of the Case noted, under the evidence heading, VA treatment records from the Washington VAMC dated March 2013 to May 2015 and from October 2002 to January 2005.  Further, a November 2004 STR Report of Medical History referenced the Veteran receiving emergency treatment for the flu at a VA hospital in Brooklyn.  Based on the evidence suggesting that the Veteran may have received VA treatment for which records are not currently of record, while on remand, any outstanding VA treatment records from any VA facility, to include from while the Veteran was in-service, must be obtained.  

Finally, in a June 2014 statement, the Veteran stated that she had "successfully completed my Rehabilitation with the VA." It is unclear to the Board whether this suggests that the Veteran had participated in VA vocational rehabilitation, or whether she had physical therapy for her disability.  The Veteran must be contacted and asked to clarify what treatment she is referring to.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from any VA facility, to include from while the Veteran was in-service.  The current VA treatment records of record are dated from May 2008 to June 2014 and noted to be from the Washington, D.C. VA Medical Center (VAMC), but appear to be limited to the Veteran's VA examination reports and related documents; other information of record (discussed further above in the remand body) suggests that the Veteran may have received VA treatment for which records are not currently of record; any records of such VA treatment must be obtained.  

2.  Obtain any outstanding VA examination report or opinion from April 24, 2015.  See June 2015 Examination Clarification Request and June 2015 Examiner Response. 

3.  Contact the Veteran to determine what "rehabilitation records" she was referring to in her June 2014 statement, and obtain any pertinent records.

4.  After completion of the directives above, obtain an addendum opinion from the examiner who conducted the May 2015 VA examination.  If that examiner is not available, obtain such opinion from a suitable substitute, who per the most recent August 2014 Board remand, must be a physician with sufficient expertise to determine the nature and etiology of all right knee disorders present during the period of the claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

Based on the review of the Veteran's pertinent history and the prior examination results, the medical professional should provide an opinion regarding each right knee disorder present during the period of the claim, to include the right knee strain diagnosed in the November 2007 VA examination report and the right knee sprain diagnosed in the February 2012 VA examination report, as to the following:

a) whether it is at least as likely as not (a 50 percent or better probability) that the disorder originated during her period of active service or is otherwise etiologically related to her active service, to specifically include her reported in-service fall from a boat deck in 2000.

While review of the entire claims folder is required, attention is invited to the November 2007 and February 2012 VA examination reports that referenced the reported in-service incidents.  See November 2007 VA Examination Report (referencing "a fall on boat deck" and another incident where the Veteran "blew out knee" while carrying paint to the boat deck), February 2012 VA Examination Report (referencing "fall from a boat deck").  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination.

b) whether it is at least as likely as not (a 50 percent or better probability) that the disorder was caused by her service-connected left knee disability; or

c) whether it is at least as likely as not (a 50 percent or better probability) that the disorder was permanently worsened by her service-connected left knee disability. 

While review of the entire claims folder is required, attention is invited to the Veteran's contention that her right knee disability is secondary to compensating for her left knee disability and pain.  See August 2008 Notice of Disagreement (referencing her left knee and stating "[d]ue to constant strain my [r]ight knee has now started to give way"), September 2008 Veteran Statement (stating "[r]ight knee secondary to the left knee"), December 2008 VA Form 9 (stating "[r]ight knee secondary to[] [l]eft knee"), March 2013 VA examination report (noting that the Veteran "states that right knee pain started about 2 years ago and developed after prolonged left knee pain and compensating for it"), June 2014 Veteran Statement (stating "the discomfort I face in my [r]ight [k]nee which is due to years over compensation for the [l]eft [k]nee" and referencing that her right knee disorder "is secondary to over compensation of the" service-connected left knee disability).  

Further attention is also invited to evidence from both in-service and post-service that indicated that the Veteran had an altered gait and/or limped.  See February 10, 2000 Service Treatment Record (STR) (noting a slight antalgic gait), March 2, 2000 STR (noting an antalgic gait favoring the left lower extremity), November 2007 VA Examination Report (noting "[g]ait is abnormal; limps favoring right").

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and her representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



